        Case: 3:18-cv-00848-jdp Document #: 115 Filed: 11/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

DANTE R. VOSS,

        Plaintiff,
                                                          Case No. 18-cv-848
   v.

NATHAN R. KAUER, JOHN R. DENOVI,
MARATHON COUNTY, AND SCOTT
PARKS,

        Defendants.


                               JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing this case with prejudice.




        /s/                                               11/16/2020
        Peter Oppeneer, Clerk of Court                           Date
